Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-7, 10, 24, and 25 are allowable for the reasons described below in further detail. Claims 11, 12, 15, 17-21, and 23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of group I and group II, as set forth in the Office action mailed on 3 May 2021, is hereby withdrawn and claims 11, 12, 15, 17-21, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Applicant’s amendments to claims 3 and 25 to address the claim objections raised in 20 September 2021 is acknowledged and accordingly the objections thereto have been withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 6 is acknowledged and accordingly the rejection thereto under 35 U.S.C. 112 for the reasons indicated in the office action mailed 20 September 2021 has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 9, under heading “III. Claim rejections - 35 USC §102 and §103”, filed 16 November 2021, with respect to claims 1 and 7 as well as corresponding dependent claims 4-6, 10, and 24-25 have been fully considered and are persuasive. Accordingly, the rejections to each of said claims has been withdrawn because, as remarked by Applicant, independent claim 1 as amended includes the subject matter of allowable claim 3 and independent claim 7 includes the subject matter of allowable claim 8.

Reasons for Allowance
Claims 1, 4-7, 10-12, 15, 20, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an instrument calibration apparatus wherein a man-machine interaction unit comprises an equation editor interface in which the equation can be written and edited, when considered in combination with the other limitations recited in the instant claim.
claim 7: The prior art of record does not disclose or render obvious to the skilled artisan a calibration method wherein a second mode execution step comprises a step of setting a standard value of the second physical quantity, a step of generating a standard value of the first physical quantity, a step of outputting the first physical quantity, in which the first physical quantity is supplied to the instrument to be calibrated according to the standard value of the first physical quantity generated in the step of generating a standard value of the first physical quantity, when considered in combination with the other limitations recited in the instant claim.
As to claims 4-6, 10-12, 15, 20, 21, and 23-25: Each of said claims depends ultimately from one of claim 1 or claim 7 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856